ON APPLICATION FOR REHEARING
PER CURIAM.
In its application for rehearing, Southern Pipe and Supply Company complains of the following language in the majority opinion:
“Assuming that the parties intended that the note and mortgage could thereafter be held as collateral for other obligations, following payment of the principal indebtedness, such intention could not alter the express legal authority to the contrary.”
Since this statement is based upon an assumption, it was unnecessary for our decision. We did not intend thereby to declare ineffectual counter letters or agreements executed by the parties prior to or contemporaneously with a mortgage note providing for its collateral use.
The application for rehearing is denied.
McCALEB and SUMMERS, JJ., are of the opinion that a rehearing should be .granted.